﻿282.	I wish to begin by conveying to the President, on behalf of the People's Republic of Angola, our warm congratulations upon his election to the presidency of the thirty-fifth session of the General Assembly of the United Nations. This significant choice is undoubtedly a recognition of his distinguished personal and diplomatic qualities and merits. We wish him the greatest possible success in the exercise of his difficult task.
283.	I should also like to convey to Mr. Salim Ahmed Salim our deep appreciation for his brilliant performance as President of the thirty-fourth session and reaffirm to him our pride at the farsighted and dignified manner in which he performed his task, thus enhancing the prestige not only of the United Republic of Tanzania but, above all, of the African continent.
284.	Furthermore, we wish to express to the Secretary General of the United Nations, Mr. Kurt Waldheim, our most profound gratitude for his tireless efforts to find the most just and appropriate solutions to the serious problems confronting the international community and pay him a tribute for his perseverance and his courage in the many contacts undertaken with those who feel directly concerned in the delicate situation prevailing in southern Africa.
285.	At this time, as the thirty-fifth session is beginning its work, the world is in an extremely complicated, delicate and dangerous situation because there is considerable aggravation of direct confrontations between numerous peoples and those who support imperialism, neo-colonialism, colonialism, expansionism, Zionism, apartheid and the exploitation of man by man.
286.	Two years ago, from this very rostrum we declared that the disturbing situation at that time might get even worse and deteriorate indefinitely as long as the Governments of certain Western Powers well known to us failed strictly to respect the fundamental principles of the Charter of the United Nations and the Charter of the OAU and the principles of nonalignment; as long as they continued to foment colonial wars and to perpetrate acts of aggression of all kinds, directly or indirectly, against independent States; as long as they continued to proliferate plots against the sovereignty and security of States; as long as they continued their economic pillage of the underdeveloped countries and persisted in preventing a gradual reduction of the gap that is ceaselessly growing between the affluent or developed countries and the poor or underdeveloped countries; as long as they imposed military bases in the farthest corners of the globe, bases generally maintained against the will of the peoples concerned; as long as they persisted in thwarting the serious efforts of the socialist and progressive and democratic forces to bring about detente, general and complete disarmament and a comprehensive ban on the manufacture and use of weapons of mass destruction, particularly nuclear weapons, including the neutron bomb; as long as they failed to comply with resolutions adopted by international bodies that clearly stipulated that it was imperative to make the Indian Ocean an effective zone of peace; as long as they continued to devote astronomical sums to the arms race instead of judiciously setting aside those same sums for the economic and social development of the developing countries; and as long as they strove to thwart the establishment of a new international economic order in spite of the principles already enunciated by the nonaligned movement.
287.	Today we note with the gravest concern that those positions remain unchanged and that consequently there must be coherent unity of action against those who alone are responsible—that is, the Western Governments and their allies—for the growing tragedy of all human beings subjected to exploitation, oppression and injustice.
288.	Thus, it is time for the millions of human beings still without freedom or the right to choose their own future to be able to avail themselves of ways and means of fighting servitude, humiliation, tyranny, poverty, hunger, ignorance and disease.
289.	It is time for all developing peoples to take resolute action in the fight against imperialism, colonialism, neo-colonialism, zionism, expansionism, apartheid and the exploitation of man by man so as to be able freely to choose their economic, political, social and cultural systems free from intimidation or pressure. It is time for them to take into their own hands their own natural resources and to exploit them for their own benefit and not for the benefit of multinational corporations. It is time for them flatly to reject all forms of subordination and dependence on any Power and all interference and all pressure, be it political, economic or military. It is time for them to demand, in combined and concerted fashion, the dismantling of foreign military bases on the territories of their countries which have been established against their will. It is time for them to make an effective contribution to the safeguarding of international peace and security and the easing of international tension. It is time for them to make a further effort to find effective means of mobilizing their human, financial, organizational and technological resources, thus laying a solid foundation for mutual economic cooperation in the raw materials field and in trade, transport, industry, agriculture, fisheries, health, insurance and so on.
290.	In a word, it is time—and perhaps all that is necessary is for all the nonaligned countries without exception decisively to put into effect the final Declaration and the Programme of Action for economic cooperation approved at the historic Sixth Conference of Heads of State or Government of Non-aligned Countries, held at Havana, from 3 to 9 September 197924 for the serious problems besetting the world today to be properly resolved. That is our hope and our conviction.
291.	Permit us to dwell at rather greater length on the problems of detente, disarmament, the nuclear threat and the arms race, because these are the major concerns of the countries that love peace and justice. Once again we are obliged to repeat ourselves. Considerable and praiseworthy efforts have been made, particularly by the socialist countries, to bring about detente and disarmament, to stave off the nuclear threat and to halt the arms race. If detente, which is so ardently desired, is to be meaningful and effective it is indispensable for it to lead to the eliminate f all sources of tension and the halting of aggression, for interference and the political and economic exploitation of the weakest countries, as well as to the adoption of serious and concrete measures by all in the field of disarmament.
292.	In so far as concerns general and complete disarmament, it is imperative for negotiations to continue towards the establishment of treaties or conventions designed to save mankind from the disastrous consequences of an unbridled arms race as well as major or minor wars. Once and for all, all nuclear Powers in particular must undertake to embark upon the gradual destruction of their arsenals of nuclear weapons and to adhere to and respect the Treaty on the Non-proliferation of Nuclear Weapons.
293.	We all know that the international situation is one of extreme tension. Over and above the factors I have mentioned, we must bear in mind the escalation of the cold war started by the United States Administration following the important victories won by the struggling peoples which have frustrated its shameful policy of domination and exploitation. Many threats of aggression, of military intervention, of economic sanctions were then forthcoming from the imperialist Powers.
294.	That climate of tension was to encourage a certain number of States to engage in an arms race, which is something that has always been of benefit to the Governments of imperialist Powers because of the fabulous profits they earn through their military consortia; and, apart from that, it served certain electoral interests, particularly in the United States of America.
295.	Within the same context, certain representatives of Western Powers have frequently donned the mantle of champions of human rights, but that has always been a matter of opportunism, transient interests or the needs of their constituents.
296.	If, from the point of view of credibility, the words they have uttered reflect a coherent attitude of action and determination on the part of their Governments to defend human rights, we would venture formally to call upon them to render every kind of assistance to the Namibian peoples and to the South Africans, the Sahraoui, the Palestinians, the Mauberes of East Timor, the Chileans, the Uruguayans, the Salvadorians, the Kampucheans and the Puerto Ricans, as well as all other fighting against tyranny, oppression, exploitation, social injustice and racial discrimination; and we would call upon them at the same time to denounce the regimes that are oppressing those peoples; to lift the economic blockade imposed upon Cuba and denounce the pressure exerted on and the threats uttered against the Cuban revolution; to halt all economic and military support for dictatorial racist and Fascist regimes; and to reduce, considerably and steadily, their military budgets and thus to help the peoples of the underdeveloped countries to combat famine, poverty, disease, illiteracy, unemployment and so on.
297.	In reviewing the situation that prevails in the African continent, we note with regret that one of the fundamental objectives of the OAU has not yet been achieved—the total liberation of Africa.
298.	Who is to blame for this? Not the OAU. Once again, the responsibility lies with the imperialist Powers, inasmuch as they are pursuing their aggressive policy to perpetuate or extend their domination and exploitation of the African nations and to destabilize States that oppose their plans. In the context of southern Africa, one people, that of Zimbabwe, has also just seized its independence after a fierce armed struggle. Today, Zimbabwe is a sovereign State, a member of the OAU, of the United Nations and of the nonaligned movement. The People's Republic of Angola rejoices at this happy event and reiterates its congratulations to the people and leaders of Zimbabwe, who have fought so valiantly and have thwarted all manoeuvres designed to set up a puppet regime.
299.	In the same region another people, that of Namibia, is awaiting the historic moment when it will regain its inalienable right to freedom and independence within the territorial integrity of its own country.
300.	During the last 20 years, numerous relevant resolutions have been adopted by various international bodies recognizing, on the one hand, the right of the Namibian people to self-determination and independence and, on the other hand, denouncing or condemning the illegal occupation of Namibia by the criminal South African regime, with its shameful system of apartheid, which is an intolerable and flagrant violation of human rights and the rights of peoples, its unacceptable arrogance and scorn for the international community and its organizations, and the lavish support afforded by certain Western Powers.
301.	Ever since the establishment of the United Nations Council for Namibia in May 1967 as the legal Administering Authority of Namibia until its independence and as the decision-making organ of the United Nations for that Territory, the Pretoria regime and its accomplices have striven to obstruct the fulfilment of the Council's mandate and have arranged a series of manoeuvres designed to delay for as long as possible the inevitable independence of Namibia. Throughout all these years, the Namibian people, under the leadership of the South West Africa People's Organization [SWAPO], it sole and legitimate representative, has been carrying on an armed struggle for national liberation and has achieved considerable success.
302.	What is the situation today? If, on the one hand, the United Nations, and particularly its Secretary General, the OAU, and particularly the frontline countries and the nonaligned countries, as international organizations, have bent every effort to finding a just solution to the Namibian problem, on the other hand, the racist and Fascist Pretoria regime, which not only enjoys the support of certain Western Powers and Israel in the economic, military and nuclear fields, but which also, and consequently, takes advantage of their lack of determination, their selfishness and their hypocrisy, has continued insolently to defy the international community, to be intolerably rude and arrogant towards the Secretary General of the United Nations, to intensify its criminal aggression against countries bordering on Namibia, in particular the People's Republic of Angola, and to set up a so-called Ministerial Council, loyal to it, in order to keep SWAPO out of the process of independence.
303.	Since the efforts of all of us seem to be directed more clearly towards the search for a negotiated settlement of the Namibian question under the auspices of the United Nations, we must necessarily and unambiguously give all the necessary support to the Secretary General so that he may have every possibility of ensuring the earliest possible implementation of the plan established by the United Nations in Security Council resolution 435 (1978).
304.	However, if the South African regime, by its stubbornness, frustrates the solution of the Namibian question by means of negotiations, that will mean the choice of war, and as a consequence that regime and certain Western Powers will bear the very heavy responsibility for the disastrous consequences of such a choice. Whatever the circumstances, our support for SWAPO will be unswerving.
305.	Allow me to remind this Assembly that the material damage to the People's Republic of Angola caused by the invasion by South African armed forces in 1975 and 1976 has been evaluated at $6.7 billion, as was pointed out by the present Head of State of Angola in his first address at this rostrum in December 1976, speaking as the Minister for Foreign Affairs. On that occasion, he proposed for the consideration of the United Nations General Assembly the creation of an international fund for national reconstruction of some $300 million, but this was not given the slightest attention by the international community. I would also venture to add that the material damage from 1978 to the present day has been estimated to amount to $200 million. With rare exceptions, international solidarity in our regard has amounted to only indifference or inaction.
306.	The People's Republic of Angola reaffirms its determination to cooperate closely with the United Nations Secretary General to ensure that the parties to the conflict, namely, the South African regime and SWAPO, resolutely undertake to seek a negotiated solution to the Namibian question.
307.	The firm and hard line we have taken may seem surprising, but it is difficult, if not impossible, for us to translate into diplomatic language the feelings of genuine revulsion of the heroic people of Angola in the face of the enormous sacrifices it has already made and the extremely high price it is still paying, almost alone, in thousands of human lives lost and in material damage, in order to fulfil its international duty and to comply with the relevant resolutions of international bodies with regard to Namibia, that the people of Namibia may also become free and independent.
308.	In South Africa, as everyone knows, the internal situation is gradually getting worse, thanks to the persistent fight being waged by the numerous and valiant militants of the African National Congress against the last bastion of imperialism in the African continent. At the same time, the internal contradictions of the apartheid regime are becoming aggravated because of this very struggle for national liberation. What we need then is concrete and growing solidarity with the valiant fighters of the African National Congress.
309.	In Western Sahara, the heroic Sahraoui people under the leadership of the POLISARIO Front, its sole and lawful representative is continuing its relentless struggle against Moroccan occupation to recover its inalienable right to self-determination, independence and national sovereignty. The recognition of the Sahraoui Arab Democratic Republic by a considerable number of countries, especially African countries, makes it abundantly clear that final victory is near.
310.	Thus it is with justified hope that we await, within the framework of the OAU and in cooperation with the United Nations, through the Ad Hoc Committee of Heads of State and Government on Western Sahara, the necessary political solution following the recent deliberations held by that Committee, which met at Freetown from 9 to 12 September this year . The Sahraoui people will triumph. The considerable success won both in the military field and in the diplomatic field justifies this assurance of ours.
311.	We should not like to leave the African continent without referring, however briefly, to the tragedy which has afflicted the people of Chad as a consequence of numerous instances of foreign intervention. We appeal to the international community to provide urgent financial and humanitarian assistance to the Government of National Union, either directly or through the OAU, and also to neighbouring countries which have given shelter to thousands of refugees, thus enabling the people of Chad themselves to solve their own problems.
312.	In the Asian and Latin American continents, we find a proliferation of sources of tension fomented essentially by North American imperialism.
313.	With regard to the development of the situation in the Democratic Republic of Afghanistan, it is our belief that the concrete proposals contained in the statement of its Government made on 15 May 1980 provide a valid means of seeking the necessary solution, that is to say a negotiated political solution. The taking into account of these points by the neighbouring countries, namely, Pakistan and Iran, pursuant to the principle of the settlement of disputes by peaceful means, would make it possible to normalize relations among the three nonaligned countries and to promote a climate of harmony and stability in the area.
314.	For its part, the valiant people of the People's Republic of Kampuchea has since last year scored some very important and indisputable successes in the consolidation of its revolutionary process and control over its territory, as well as in the fields of agriculture, education and health care. The circulation of the new national currency is also a significant step for the economy of the country. The gradual recovery from the shock caused to the Kampuchean people by the murder of 3 million of its people, its compatriots, committed by the criminal regime that was overthrown, deserves all our admiration, which we wish to convey to the leaders of the People's Republic of Kampuchea.
315.	It is, however, regrettable and unthinkable that the legitimate representatives of the Kampuchean people should still not be occupying their proper place in all international bodies and that in the meantime we, the nonaligned countries, have not been able to gain the endorsement at the United Nations of the decision taken at Havana at the Sixth Conference of Heads of State or Government of Non-aligned Countries, namely, to keep the seat empty until it has been determined to which of the two parties that empty seat belongs. Sooner or later, justice will be done.
316.	In spite of the persistent efforts of the heroic Korean people to reunify their country by peaceful means and without any outside interference in their internal affairs, it is with indignation that we note the continuation of imperialist manoeuvring aimed at establishing two Koreas. We demand the unconditional withdrawal of foreign troops stationed in the southern part of Korea, the replacement of the Armistice Agreement  by a long-term peace agreement and the dismantling of the military bases that exist there so as to enable the whole Korean people to bring to fruition the three principles essential to their future: independence, peaceful reunification and broad national unity.
317.	With regard to the situation prevailing in East Timor, it is deplorable and unacceptable that foreign troops belonging to a member of the nonaligned movement should have continued to occupy part of the territory—the capital, as a matter of fact—of the Democratic Republic of East Timor ever since the proclamation of its independence in 1975 following the withdrawal of the former administering Power, without the legal and political status of the territory having been established. For five years the people of East Timor, under the leadership of their lawful representative, FRETILIN have been waging an armed struggle to recover national sovereignty and territorial integrity, although in extremely difficult circumstances marked by a lack of external logistic bases, a lack of replacements of heavy weaponry and modern antiaircraft weapons, a lack of financial assistance and the incomprehensible inaction of the progressive community.
318.	In order to prove, should proof be needed, the gradual development of the armed struggle of the Maubere people against the Indonesian military occupation, it is sufficient to refer, by way of example, to a large-scale attack carried out by 300 FRETILIN fighters on the night of 10 to 11 June 1980 at Dili, the capital of the country. In six hours of fighting, the television station was damaged and two military barracks were taken by storm and occupied for several hours. Three days later, the Indonesian leaders landed at Dili 40 tanks and a large contingent of marines and commandos.
319.	East Timor is obviously a problem of decolonization. Like the Palestinian and Namibian peoples, the Maubere people are still prevented from exercising their right to independence because of Indonesian military occupation, in spite of the resolutions adopted by organs of the United Nations and by the nonaligned movement.
320.	A few days ago the Portuguese Government decided to shoulder once again its obligations and responsibilities with regard to East Timor, and it formally reaffirmed the right of the people of that country to self-determination. We would venture to hope that the Portuguese Government will undertake effectively and with determination and courage to make every effort to put an end to the Indonesian military occupation and to ensure the transfer of power to the people of the Democratic Republic of East Timor. There is no other way. It is now the duty of all countries and all international organizations which identify with the struggle of peoples to render every kind of assistance to the people of East Timor.
321.	In the Middle East, the data of the problem remain unchanged, although the consequences are becoming ever more serious for the Arab peoples. As long as the legitimate rights of the Arab people of Palestine to recover its country, usurped by Israel, and to establish an independent State are not duly recognized by everyone, as long as Israel does not withdraw from all the occupied Arab territories, as long as it continues its criminal raids and its acts of aggression against Lebanon, as long as it continues to establish settlements in the occupied Palestinian or Arab territories, as long as the United States of America in particular continues to support Israel in all possible ways in its annexationist ambitions, as long as the city of Jerusalem is not restored in its entirety to the Arab nation, as long as the so-called Camp David accords and the Egypt Israel peace Treaty represent a partial and separate commitment which fails to take into account the inalienable rights of the Palestinian people and is consequently a flagrant violation of the resolutions adopted by various international bodies, there will never be a just and lasting peace. However, we are convinced that the solution of the Palestinian question and of the Middle East problem lies fundamentally in the hands of the Arab countries if they jointly make up their minds to make use of all the advantages at their disposal against all those who support Israel.
322.	We reaffirm our unswerving support for the Palestinian people and its sole legitimate representative, the PLO.
323.	We should also like to take this opportunity to express our unswerving support for the people and the Government of the Republic of Cyprus in their just struggle to safeguard their independence, sovereignty, territorial integrity, unity and nonalignment.
324.	In Latin America, substantial and positive changes have taken place thanks to the valiant struggle being waged by its peoples. The Cuban revolution has been firmly consolidated and constitutes an undeniable source of inspiration for all struggling peoples, in spite of the economic blockade imposed by the American imperialists and the unjustifiable maintenance of the naval base at Guantanamo. It is time to put an end to these constant threats and acts of aggression against Cuba.
325.	The revolutionary process in Nicaragua is proceeding towards the building of a future in keeping with the interests of the Nicaraguan people and we rejoice at their brilliant successes in national reconstruction.
326.	We warmly welcome the victories won by the people of San Salvador and by its vanguard organization, the Revolutionary Democratic Front, as well as those of the Puerto Rican and Chilean peoples in their struggle against imperialism and its agents so that power may be transferred to those peoples and they may freely choose their own future. We denounce vigorously the manoeuvres of North American imperialism aimed at destabilizing regimes in power, particularly in Jamaica, Grenada, Guyana and Panama, and we reaffirm our militant solidarity with them in their struggle against these neo-colonialist designs.
327.	What else remains to be said, without repeating ourselves, about the grave economic crisis of the capitalist system or the urgent need to establish a new international economic order?
328.	We venture to deplore the fact that, following the awakening of Africa to economic questions which marked the second extraordinary session of the Assembly of Heads of State and Government of the OAU held at Lagos on 28 and 29 April 1980, the Plan of Action adopted  there was not accorded the slightest consideration by the delegations—even the African delegations—which participated in the eleventh special session of the General Assembly, on global economic questions, held recently at United Nations Headquarters.
329.	Nevertheless, we hope that in the future we shall be better able to defend the economic interests of the African peoples or help them prevail.
330.	The Angolan people is preparing enthusiastically for the celebration of the fifth anniversary of the proclamation of the People's Republic of Angola.
331.	During those five years, considerable results have been achieved in the consolidation of the Angolan revolutionary process, in the establishment of Party structures over the whole of the country, in the strengthening of national unity and defence and in laying the foundations of a socialist society. At present, the Angolan people, faithful to the teachings of the immortal guide of the Angolan revolution and founder of the nation and of the MPLA  Workers' Party, the late President Agostinho Neto, and under the farsighted leadership of Comrade Jose Eduardo Dos Santos, President of the MPL A Workers' Party, President of the Republic and Commander-in-chief of the armed forces, are totally involved in the preparation of the first special Party congress and in the electoral process in all the provinces of future members of the People's Assembly, which is an emanation of the power of the people which will come into being shortly.
332.	At the same time, considerable efforts have been made in the fields of education, agriculture, industry, health, fisheries, transport and construction, which hold considerable promise for the economic and social development of the People's Republic of Angola.
333.	What we hope for is to be left in peace, with respect for our own wishes, so that we may better meet the aspirations of the Angolan people and thus make a valuable contribution to world peace and security.
334.	The struggle continues. Victory is certain.
